Nichols, Presiding Judge.
The judgment of this court, Tift County v. Smith, 107 Ga. App. 140 (129 SE2d 172), affirming the judgment of the superior court overruling the defendant’s general and special demurrers to the plaintiff’s petition having been reversed by the Supreme Court of Georgia in Tift County v. Smith, 219 Ga. 69 (131 SE2d 527), in so far as the plaintiff’s petition sought to recover damages arising from the creation of the cul-de-sac, the judgment of this court affirming the judgment of the trial court is vacated and the judgment of the trial court is reversed to the extent that such judgment permitted a recovery for the creation of the cul-de-sac. Otherwise the judgment of the trial court is affirmed in accordance with the prior opinion of this court.

Judgment affirmed in part; reversed in part. All the Judges concur.

Eugene Cook, Attorney General, Carter Goode, Paul Miller, Assistant Attorneys General, Maxwell Hines, for plaintiff in error.
Robert R. Forrester, Seymour S. Owens, contra.